UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6065



JAMES EDWARD HARRIS,

                                              Plaintiff - Appellant,

          versus


CITY OF RALEIGH; RALEIGH CHIEF OF POLICE;
OFFICER MADDOCK; OFFICER DUFAULT; OFFICER J.W.
BISHOP; OFFICER S. M. HOOLAN; OFFICER D. B.
KILGORE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:06-cv-00496-D)


Submitted:   July 25, 2007                 Decided:   August 2, 2007


Before WILKINSON and SHEDD, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Edward Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Edward Harris appeals the district court’s orders

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000) and denying his motion for reconsideration.

We   have   reviewed   the      record    and    find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      See   Harris   v.    City    of     Raleigh,   No.   5:06-cv-00496-D

(E.D.N.C. Dec. 4, 2006; Jan. 3, 2007).                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                       AFFIRMED




                                        - 2 -